internal_revenue_service p o box cincinnati oh release number release date date date department of the treasury employer_identification_number contact person - id number contact telephone number legend uil v organization x name of grant y name of school z location of school dollar_figure amount t dollar_figure amount u v dollar_figure amount w dollar_figure amount x dollar_figure amount y dollar_figure amount z number of students range dear we have considered your request for advance approval of your grant-making program under sec_4945 of the internal_revenue_code dated date our records indicate that you were recognized as exempt from federal_income_tax under sec_501 of the code and that you are classified as a private_foundation acting as a private_operating_foundation as defined in sec_509 you will operate a grant-making program to provide for educational and living costs to students pursuing additional education in z the name of the grant is x cover the costs of the school with a possible stipend paid to the family of the student monthly to offset the family’s loss of income from that child continuing to attend school rather than beginning to work and earn income as part of the family’s needs the grant will eligible students will have attended y or be a household member of a family involved in working at y the scholarship will be granted to all eligible applicants for the grant the community involved with y has dire economic need the intent of the foundation is to provide for any and all students with the desire to continue their education regardless of need asa result the selection process i is objective and non-discriminatory in that it is offering to support education beyond grade specifically for any and all students who qualify as defined above from the specific economically disadvantaged community the scholarship selection committee is the board_of directors of v and its founders the board is comprised of college graduates with the founders having masters degrees including extensive expertise in education and international business initially the maximum grant will be t per student per school year with a sublimit maximum of u per year for the included stipend for example if the student requires v to attend a school then the stipend will be u ifthe student requires w to attend a school the stipend would be x the stipend reduced due to the t cap if the student needs t or more to attend a school the stipend would be y and the total grant will be limited to t the maximum grant limit will be assessed annually and may be adjusted up or down based on conditions at the time the tuition and related costs for that year and the availability of funds x and its limits will be subject_to annual review and renewal by your board_of directors so that no obligations will be made beyond the current school year in order to ensure all eligible applicants are funded you expect the pool of grantees to vary between z with approximately one third of that number added each year each year the pool of students will grow based on new eligible students less those prior pool participants who finish their schooling or who may drop out of the program all funds will be paid directly to the school the student will attend for credit to the student’s account payments will continue for the applicable school year provided the student continues in school and remains in good standing the stipend if any will continue only so long as the student remains enrolled in good standing you will meet with parents students and the students’ schools from time to time to ensure the family is committed to their child continuing their education you verbally tell the parents that if they withdraw their child then you will request repayment for that year you will keep records and request progress reports from the school to ensure compliance with attendance and also identify any deficiencies in the event of any improper compliance you will terminate the grant and may request repayment from the student’s family in the event a child withdraws from a school and there is money to be refunded you will require all refunds to be returned to you however circumstances may arise such as student illness loss of a parent need for income where a student may have to withdraw from school and in such case no attempt to recover will be made for any students who withdraw they will not be eligible for future grants or scholarships until the circumstances surrounding the matter is reviewed by the board_of v and a determination is made by the board to restore eligibility upon any misuse or reported misuse of funds future funding for that recipient will be suspended subject_to an investigation the board_of v will make a final_determination based on that investigation and a positive approval to resume support is required for eligibility to be restored to help prevent and mitigate the potential for any misuse you will closely coordinate any payment of monies with the receiving schools directly as well as coordinating and validating any payments already made by a family that you would reimburse the procedures for renewal of the grant require the student to stay in school and continue his or her education you have indicated you will comply with the office of foreign assets control ofac procedures for foreign distributions for grants made in foreign countries the applicable ofac websites will be reviewed to confirm that the country where the recipient resides or where the grant is to be made is not listed as a state sponsor of terrorism or subject_to sanctions programs administered by ofac in the event the country is listed you will first apply for and must receive the necessary license from ofac for humanitarian activities in sanctioned countries before making any such grants hereunder you will check the name of any grant applicant against ofac’s list of specially designated national and blocked persons sanctions targets named on ofac’s list are not eligible to receive grants from you and in the event a grant applicant is on the ofac list that grant will not be approved sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 i the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records if you have any questions please contact the person whose name and telephone number are shown above sincerely yours lois g lerner director exempt_organizations enclosure notice a redacted copy of this letter
